Citation Nr: 0619929	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the left hand.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision rendered by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In this regard, the Board construes a 
September 2002 statement from the veteran's representative as 
a timely notice of disagreement.

At his February 2003 personal hearing, the veteran indicated 
that he was seeking an increased rating for his service-
connected left shoulder disability.  This issue has not been 
developed for appellate review, and is accordingly referred 
to the RO for action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the 
instant case, the veteran has not been apprised, by means of 
a letter from the RO, of the application of the VCAA as to 
his claim for special monthly compensation.  While such 
matters were later discussed in the statement of the case 
(SOC) and supplemental statements of the case (SSOCs) issued 
during the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
requirements of the VCAA are satisfied only when such notice 
is provided in letter form.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board cannot rectify 
this deficiency on its own, and these matters must therefore 
be remanded for further development.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, review of the claims file reveals that 
additional action must be undertaken with regard to the 
veteran's claim of entitlement to special automotive adaptive 
equipment.  This issue was initially denied by the RO in June 
2001, with notice of that adverse decision furnished to the 
veteran in July 2001.  A statement from the veteran's 
representative, dated in October 2001, is construed as a 
timely notice of disagreement with that determination.  The 
issue was readjudicated in December 2002.  In a statement 
received by the RO later in January 2003 and characterized as 
a notice of disagreement (NOD), the veteran again referenced 
the denial of his claim for special automotive adaptive 
equipment.  Further, this claim was also clearly referenced 
at the veteran's February 2003 personal hearing.  The 
veteran, nonetheless, has not been furnished with an SOC on 
this issue.  The Court has held that, in such circumstances, 
the claim is to be referred to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the veteran has not been furnished 
with VCAA notice with regard to his claim for special 
automotive adaptive equipment, and that the VCAA letter that 
is to be sent by the RO pursuant to this remand should 
include VCAA information as it pertains also to that claim.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran is to be sent a VCAA 
notice letter, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish entitlement to special monthly 
compensation based on loss of use of the 
left hand, and to establish entitlement 
to special automotive adaptive equipment.  
This letter is to include all pertinent 
criteria as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  Thereafter, after undertaking any 
other evidentiary and/or procedural 
development deemed necessary, the RO 
should determine whether special monthly 
compensation based on loss of use of the 
left hand, and special automotive 
adaptive equipment, can now be awarded.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with the appropriate period 
of time within which to respond thereto.  
This supplemental statement of the case 
should set forth all pertinent laws and 
regulations with regard to the claim for 
special automotive adaptive equipment, 
and the application of the facts thereto.  
The veteran should also be advised, with 
regard to his claim for special 
automotive adaptive equipment, of the 
appropriate period of time within which 
he can perfect his appeal of that claim 
by submitting a substantive appeal 
thereon.

The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



